COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Petty and McCullough
UNPUBLISHED


              Argued by teleconference


              PETER ANTHONY DELUCA
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1158-14-3                                    CHIEF JUDGE GLEN A. HUFF
                                                                                    MAY 19, 2015
              TRACIE ONDICH DELUCA


                                   FROM THE CIRCUIT COURT OF AMHERST COUNTY
                                               J. Michael Gamble, Judge

                               Julie Hottle Day1 (Michael A. Ward; Michael A. Ward, P.C., on
                               briefs), for appellant.

                               Brian R. Moore (Phillips, Morrison, Johnson & Ferrell, on brief),
                               for appellee.


                     Peter Anthony Deluca (“husband”) appeals an order of the Amherst County Circuit Court

              (“trial court”) granting Tracie Ondich Deluca (“wife”) $4,373 per month in spousal support and

              finding husband failed to meet previous spousal support obligations in the net amount of

              $121,976. On appeal, husband raises four assignments of error:

                               1. The [t]rial [c]ourt erred in ruling that the [h]usband’s
                                  obligation(s) [p]ursuant to paragraph 4 of the parties’
                                  Separation and Property Settlement Agreement [(“agreement”)]
                                  was a monetary obligation, namely, an [o]bligation to pay a
                                  monthly monetary sum certain to [wife], as opposed to an
                                  obligation for [h]usband to provide a lifestyle for [w]ife.

                               2. Assuming arguendo that the [t]rial [c]ourt did not err when it
                                  [r]uled that the [h]usband’s obligation(s) pursuant to paragraph
                                  4 of the parties’ [agreement] was a monetary sum certain to
                                  [w]ife, as opposed to an obligation to provide a lifestyle for

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Julie Hottle Day participated in oral argument; she replaced Michael A. Ward after all
              briefs were submitted.
                  [w]ife, then the [t]rial [c]ourt erred in the amount calculated as
                  the monthly monetary sum certain owed by [h]usband to [w]ife
                  because, in making its calculation, the [t]rial [c]ourt erroneously
                  used as [h]usband’s income for the purpose of calculating his
                  support obligation amounts he earned while on military
                  deployment – when his income was both artificially high and
                  also non-taxable – rather than using [h]usband’s regular (non
                  deployment) military pay.

               3. Assuming arguendo that the [t]rial [c]ourt did not err when it
                  [r]uled that the [h]usband’s obligation(s) pursuant to paragraph
                  4 of the parties’ [agreement] was a monetary obligation,
                  namely, an obligation to pay a monthly monetary sum certain to
                  [w]ife, as opposed to an obligation to provide a lifestyle for
                  [w]ife, then the [t]rial [c]ourt erred by failing to take into
                  account that the language of paragraph 4 of the parties’
                  [agreement] which states that the support of [w]ife is in
                  consideration of the “the need of [w]ife to educate and nurture
                  the minor child” and that at the time of the trial the parties’
                  child was emancipated and not a minor.

               4. Assuming arguendo that the [t]rial [c]ourt did not err when it
                  [r]uled that the [h]usband’s obligation(s) pursuant to paragraph
                  4 of the parties’ [agreement] was a monetary obligation,
                  namely, an obligation to pay a monthly monetary sum certain to
                  [w]ife, as opposed to an obligation to provide a lifestyle for
                  [w]ife, then the [t]rial [c]ourt erred in awarding [w]ife support
                  arrears prior to the entry of the Final Decree of Divorce when
                  there was no specific reservation of jurisdiction in the Final
                  Decree of Divorce for the court to make a determination of
                  arrears.

In an assignment of cross-error, wife asserts that the “trial court erred when it denied [w]ife’s

request for attorney’s fees in reliance on Rutledge v. Rutledge, 45 Va. App. 56, 608 S.E.2d 504

(2005) and Code § 20-109.” For the following reasons, this Court affirms the trial court’s

rulings.

                                        I. BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003). “That principle
                                                -2-
requires us to ‘discard the evidence’ of the [husband] which conflicts, either directly or

inferentially, with the evidence presented by [wife] at trial.” Id. (quoting Wactor v.

Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002)). So viewed, the evidence is

as follows.

       Husband and wife were married on October 3, 1992. On January 9, 1995, husband and

wife had a son (“N.D.”). On January 25, 2008, husband and wife entered into the agreement.

Ultimately, the agreement was incorporated into but not merged with the final divorce decree.

Under the agreement, wife received sole legal custody of N.D. Additionally, the agreement

stated “[h]usband shall support [w]ife in the manner to which she is accustomed and is currently

being supported, recognizing the need of [w]ife to educate and nurture [N.D.].” Moreover, the

agreement provided that “[e]ach party shall pay his or her attorney’s fees and the parties shall

divide equally the costs of any uncontested divorce proceeding filed by either [h]usband or

[w]ife.”

       On January 3, 2013, husband and wife legally divorced. Upon wife’s motion, on May 29,

2013, the trial court issued a rule to show cause why husband should not be found in contempt

for failing to comply with the spousal support obligation in the agreement. On November 19,

2013, the trial court issued an opinion letter to the parties and determined under Code

§ 20-109(C) that “because the [agreement] does not set a specific amount of spousal support to

be paid each month, the court must perform a retrospective analysis to determine whether or not

[husband] has complied with this portion of the decree.”

       An evidentiary hearing regarding the matter occurred on April 15, 2014. Wife testified

that for many years the family lived abroad but decided to purchase a farm in Amherst County.

Moreover, wife indicated that N.D., while no longer a minor, still lives at the farm while

attending college at Randolph-Macon. Husband testified that purchasing the farm represented a
                                                -3-
“change in the life-style that the family had.” Specifically, husband stated “[w]e liquidated

mutual fund holdings and savings in order to pay the down payment. It was definitely a life-style

change.” Additionally, husband testified that “[i]t was a decision to make a living, a life on a

permanent place that was our own, not traveling from place to place to place as we had been

doing in the army to that point in time.”

       Moreover, husband testified that his military pay fluctuated during the period after the

parties signed the agreement. Specifically, husband indicated that his “military pay fluctuates

with allowances according to whether [he was] deployed away from the United States in a

combat zone or a hostile fire zone.” Consequently, while deployed husband’s income “was

federally tax-free” and he received “hostile fire pay, separation pay, and other allowances that

added considerably to [his] paycheck.”

       On May 22, 2014, the trial court entered a final order incorporating its opinion letter

dated April 25, 2014. In its opinion letter, the trial court indicated that the parties lived in many

different places due to husband’s military assignments but decided to settle in Amherst County

“in order to provide more stability for wife and N.D.” Furthermore, the trial court determined

that “at the time the parties entered into the agreement in 2008, they were seeking to ensure that

[wife] and [N.D.] would continue to live in the manner as to which they were accustomed and

currently being supported by [husband].” Accordingly, the trial court determined that “the key

period of time is the year prior to the time that the agreement was signed” and “focused on the

monetary support received by [wife] in 2007 and the lifestyle she had during that year.” In

making its ruling, the trial court explained

               Exhibit E sets forth the amounts that were paid to [wife] from
               [husband] during 2007. The average monthly net amount she
               received during the thirteen months beginning December 29, 2006
               and December 31, 2007 is $4,373 per month. Her lifestyle during
               that period of time was the lifestyle of an upper-middle class
                                                 -4-
               family in Central Virginia. The type of automobile driven by
               [wife], the type of home she lived, the type of grocery store where
               she shopped, and the general lifestyle of the parties supports this
               finding.

               The average net amount received by [wife] during this thirteen
               month period is the amount leftover after the payment of the
               mortgage, monthly expenses of [husband], and child support.
               Accordingly, I find that the basic level of support that [wife] can
               expect each month is $4,373 per month. During the period from
               February 1, 2008, through May 4, 2010 [husband] paid or
               exceeded this amount. From May 4, 2010 until the present
               [husband] has paid 4,373 or more for only one month.
               Accordingly, I find that [wife] should have been paid a total of
               $214,277 for thirteen months from May 4, 2010 through April 1,
               2014. I find that the actual amount she was paid was $92,301.
               The difference is $121,976.

Based on its analysis, the trial court ordered husband to pay $4,373 per month in spousal support

payments and previous spousal support obligations in the net amount of $121,976. Additionally,

the trial court denied wife’s request for an award of attorney’s fees and reasoned that “[t]he

[agreement] does not provide for an award of attorney’s fees except under paragraph 17 it

provides that the parties shall divide equally the cost of any uncontested divorce proceeding.”

       On May 21, 2014, husband filed a motion to reconsider the trial court’s letter opinion.

On May 22, 2014, the trial court entered a final order consistent with its April 25, 2014 letter

opinion and overruled husband’s motion. This appeal followed.

                                            II. Analysis

                                    1. Interpretation of the Agreement

       On appeal, husband contends that the trial court erred by ruling that husband’s obligation

under paragraph 4 of the agreement was a monetary obligation, namely an obligation to pay a

monthly monetary sum to wife, as opposed to an obligation for husband to provide a lifestyle for

wife. Specifically, husband argues that in its February 4, 2014 order, the trial court declined to

award a specific amount of support for wife under Code § 20-109 and improperly overturned this
                                                -5-
order in the later proceedings. Additionally, husband asserts that the trial court improperly

awarded an arbitrary dollar amount on husband’s obligations and should have considered wife’s

lifestyle during their marriage.

       Husband first argues that the trial court originally declined to determine a spousal support

award under Code § 20-109 at the November 15, 2013 hearing and then improperly overruled its

order. This argument, however, is not supported in the record. Code § 20-109(C) provides, “no

decree or order directing payment of support and maintenance for the spouse . . . shall be entered

except in accordance with that stipulation or contract.” After considering this language, the trial

court stated “because the property settlement agreement dated January 25, 2008 does not set a

specific amount of spousal support to be paid each month, the court must perform a retrospective

analysis to determine whether or not [husband] has complied with this portion of the decree.”

Accordingly, rather than ordering that no specific amount of support was required pursuant to the

agreement, the trial court deferred such ruling pending a retrospective analysis.

       Next, husband asserts that the trial court improperly interpreted paragraph 4 of the

agreement and awarded an arbitrary dollar amount. “Property settlement agreements are

contracts, and the rules of interpretation for contracts in general apply.” Recker v. Recker, 48
Va. App. 188, 192, 629 S.E.2d 191, 193 (2006). Thus, “[o]n appeal, the Court reviews a trial

court’s interpretation of a contract de novo.” Plunkett v. Plunkett, 271 Va. 162, 166, 624 S.E.2d
39, 42 (2006) (citing Eure v. Norfolk Shipbuilding & Drydock Corp., 263 Va. 624, 631, 561
S.E.2d 663, 667 (2002)). Paragraph 4 of the agreement provides, “[h]usband shall support [w]ife

in the manner to which she is accustomed and is currently being supported, recognizing the need

of [w]ife to educate and nurture [N.D.].”

       When interpreting an agreement that “is unambiguous, its meaning and effect are

questions of law. Ordinary words are given their ordinary meaning when constructing the
                                               -6-
contract.” Recker, 48 Va. App. at 192, 629 S.E.2d at 193 (citing Tiffany v. Tiffany, 1 Va. App.
11, 15, 332 S.E.2d 796, 799 (1985)). Moreover, in Virginia, “‘[i]t is axiomatic that when the

terms in a contract are clear and unambiguous, the contract is construed according to its plain

meaning.’” Cabral v. Cabral, 62 Va. App. 600, 609-10, 751 S.E.2d 4, 9 (2013) (quoting TravCo

Insur. Co. v. Ward, 284 Va. 547, 552, 736 S.E.2d 321, 325 (2012)). Further, “[t]hat meaning . . .

derives from the text as well as the context of the agreement.” Id.

       Husband argues that the language “in the manner to which she is accustomed and is

currently being supported” does not specify any monetary amount and contends that wife “was

being supported by [h]usband in the usual and regular way . . . which she was supported when

the parties signed their [agreement].” Accordingly, husband argues it was error to fix a dollar

amount on husband’s obligations under the agreement.

       At trial, however, the trial court concluded that “at the time the parties entered into the

agreement in 2008, they were seeking to ensure that [wife] and [N.D.] would continue to live in

the manner as to which they were accustomed and currently being supported by [husband].” At

the evidentiary hearing, both parties agreed that the couple experienced a change in lifestyle after

purchasing the Amherst property in 2006. The trial court determined wife received a monthly

average of $4,373 during the thirteen months immediately preceding execution of the agreement

and that her lifestyle during that period was that of an upper-middle class family in central

Virginia. Moreover, the trial court found from May 4, 2010 until the trial, husband paid $4,373

to wife only once. After considering all of these factors, the trial court ruled that an award of

$4,373 in spousal support was appropriate based on the plain and ordinary meaning of the

language of the agreement.

       The agreement provided that “[h]usband shall support [w]ife in the manner to which she

is accustomed and is currently being supported, recognizing the need of [w]ife to educate and
                                                -7-
nurture [N.D.].” During the time immediately preceding the execution of the agreement, wife

received a monthly average of $4,373 from husband. Husband, however, failed to continue

making the same monthly payments after May 4, 2010. We agree that the agreement is

unambiguous and the plain and ordinary meaning of the language of the agreement required

husband to pay a sum certain in monthly spousal support and that the trial court’s determination

of that amount was supported by the evidence. Accordingly, husband failed to support wife in

the manner to which she was accustomed at the time parties signed the agreement. Therefore,

the trial court did not err in awarding a specific dollar amount for spousal support pursuant to

paragraph 4 of the agreement.

                                             2. Rule 5A:20(e)

       Husband presents three additional assignments of error on appeal. Specifically, husband

contends the trial court erred in calculating the amount of income husband owed wife; in failing

to consider that N.D. was emancipated and not a minor at the time of the trial; and in awarding

wife support arrears covering a period of time prior to the entry of the final decree of divorce.

Husband fails to cite any authority or principles of law relating to these assignments of error.

       Rule 5A:20(e) provides, “the opening brief of appellant shall contain: . . . [t]he standard

of review and the argument (including principles of law and authorities) relating to each

assignment of error.” Moreover, “Rule 5A:20(e) requires that an appellant’s opening brief

contain ‘[t]he principles of law, the argument, and the authorities relating to each question

presented. Unsupported assertions of error ‘do not merit appellate consideration.’” Jones v.

Commonwealth, 51 Va. App. 730, 734, 600 S.E.2d 343, 345 (2008) (quoting Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992)).

       Furthermore, “[i]f the parties believed that the [trial court] erred, it was their duty to

present that error to us with legal authority to support their contention.” Fadness v. Fadness, 52
                                                -8-
Va. App. 833, 851, 667 S.E.2d 857, 866 (2008). In the current matter, husband fails to cite any

authority in his argument regarding his remaining assignments of errors. Accordingly, husband

“waived [his] right to have these issues reviewed by this Court.” Id.

                                        3. Attorney’s Fees

       Lastly, wife asserts that the trial court erred by denying wife’s request for attorney’s fees.

Specifically, wife argues that the agreement does not address the parties’ rights in enforcement

proceedings. She argues, therefore, that the trial court erred in finding that the absence of an

applicable fee provision in the agreement prevented the trial court from awarding fees. “An

award of attorney’s fees is a matter submitted to the trial court’s sound discretion and is

reviewable on appeal only for an abuse of discretion.” Graves v. Graves, 4 Va. App. 326, 333,

357 S.E.2d 554, 558 (1987). The key to determining a “proper award of [attorney’s] fees is

reasonableness under all the circumstances.” Joynes v. Payne, 36 Va. App. 401, 429, 551 S.E.2d
10, 29 (2001).

       The trial court relied on this Court’s opinion in Rutledge v. Rutledge, 45 Va. App. 56,

608 S.E.2d 504 (2005), and Code § 20-109(C) in denying wife’s request for attorney’s fees.

Wife argues that Rutledge is distinguishable because that case “involved a modification of

support” and “[t]he parties’ agreement expressly provided for attorney’s fees in certain

circumstances that did not include modification proceedings.” Conversely, she reasons that “the

agreement in this case does not address anything remotely related to future enforcement

proceedings.”

       In Rutledge, this Court affirmed the trial court’s refusal to award attorney’s fees in a

modification of spousal support proceeding when the parties’ property settlement agreement

expressly allowed an award of attorney’s fees in two specific circumstances, neither of which

were modification of spousal support proceedings. 25 Va. App. at 65, 608 S.E.2d at 508.
                                                -9-
Similarly, in the current matter, the agreement indicates that “[e]ach party shall pay his or her

attorney’s fees and the parties shall divide equally the costs of any uncontested divorce

proceedings filed by either [h]usband or [w]ife.” Consequently, the agreement in the current

case contemplates an award of fees in certain limited circumstances, but does not provide for an

award of attorney’s fees in an enforcement proceeding.

       Code 20-109(C) provides that in cases where the parties have executed a property

settlement agreement prior to the entry of a final decree of divorce, “no decree or order directing

the payment of . . . counsel fee[s] . . . shall be entered except in accordance with that stipulation

or contract.” Moreover,

               [i]n order to find in this agreement a requirement for attorney’s
               fees in other unspecified instances, we “would have to insert words
               into the writing contrary to the elementary rule that the function of
               the court is to construe the contract made by the parties, not to
               make a contract for them.”

Rutledge, 45 Va. App. at 65, 608 S.E.2d at 508 (quoting Cave Hill Corp. v. Hiers, 264 Va. 640,

646, 570 S.E.2d 790, 793 (2002)). Consequently, awarding wife attorney’s fees in the instant

enforcement proceeding would violate Code § 20-109(C) and contradict this Court’s decision in

Rutledge. Accordingly, this Court finds that the trial court did not err in denying wife’s request

for attorney’s fees.

                                        III. CONCLUSION

       Based on the foregoing, this Court finds that the trial court did not err by ruling that

husband’s support obligation under paragraph 4 of the agreement included an obligation to pay a

monthly monetary sum to wife. Additionally, husband’s second, third, and, fourth assignments

of error are procedurally barred under Rule 5A:20(e). Lastly, this Court holds that the trial court




                                                - 10 -
did not err in denying wife’s request for attorney’s fees, and this Court similarly declines to

award fees and costs. Accordingly, this Court affirms the trial court’s rulings.

                                                                                          Affirmed.




                                               - 11 -